DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specification does not provide description to explain how the content rate of indium and tin is 0.65mass% or less.  As disclosed and claimed, the mass% range of indium is greater than the mass% range of tin; therefore, the ratio of indium/tin has to be more than 1 mass%.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 2, 5, and 8 are considered indefinite.  Claims 2, 5, and 8 each recites the content rate of indium and tin being 0.65 mass% or less.  Each claim also recites that the mass% range of indium is greater than the mass% range of tin. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (JP 2002-129262).
 	Aoyama et al. discloses (Table 1) a copper alloy wire comprising a copper alloy including indium of 0.3 mass%.  It is noted that since the copper alloy wire of Aoyama et al. comprises material as claimed, it would have the 0.2% proof stress, the electrical conductivity, and the elongation as claimed.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (5124124).
 	Ohashi et al. discloses a copper alloy wire (2) comprising a copper alloy including indium of 0.3 mass% (col. 2, lines 57-58).  It is noted that since the copper alloy wire of Ohashi et al. comprises material as claimed, it would have the 0.2% proof stress, the electrical conductivity, and the elongation as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. in view of Matsui et al. (6627009).
 	Re claims 2, 5, and 8, Ohashi et al. discloses the copper alloy also including 0.05 mass% of tin, but does not disclose the content rate of indium and tin being 0.65 mass% or less.  Matsui et al. discloses a copper alloy including indium and tin, wherein the content rate of indium and tin is 0.65 mass% or less (col. 3, lines 44-45, 0.5 wt% indium / 0.9 wt% tin = 0.55 wt%).  It would have been obvious to one skilled in the art to modify the copper alloy of Ohashi et al. such that the content rate of indium and tin is 0.65 mass% or less as taught by Matsui et al. to meet the specific use of the resulting wire.
 	Re claim 3, Matsui et al. discloses a copper alloy wire having a plating layer formed on an outer periphery of the wire (col. 6, line 21).  It would have been obvious to one skilled in the art to provide a plating layer as taught by Matsui et al. on the outer periphery of the copper alloy wire of Ohashi et al. to provide a soldering means for the same.
 	Re claim 4, Matsui et al. discloses an electric wire comprising a conductor and an insulation coating an outer periphery of the conductor.  It would have been obvious to one skilled in the art to provide an insulation coating, as taught by Matsui et al., around the outer periphery of the copper alloy wire of Ohashi et al. to protect the same from environment.
 	Re claim 6, Matsui et al. discloses the conductor comprising a plurality of copper alloy wires stranded together.  It would have been obvious to one skilled in the art to modify the conductor of Ohashi et al. to comprise a plurality of the copper alloy wires which are stranded together, as taught by Matsui et al., to improve the conductor flexibility.
 	Re claim 7, Ohashi et al. and Matsui et al. disclose a core wire comprising an electric wire including a conductor and an insulation coating the outer periphery of the conductor, but does not disclose a plurality of said core wires surrounded by a sheath.  However, it would have been obvious to one skilled in the art to provide a plurality of modified core wires of Ohashi et al. and to surround said core wires with a sheath to form a multicore cable for multiple transmission purposes since a cable comprising a plurality of core wires surrounded by a sheath is well-known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,404,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the copper alloy wire, plated wire, electric wire, and cable of said patent each comprises structure and material as claimed.  Accordingly, the copper alloy wire, plated wire, electric wire, and cable of said patent each will have the 0.2% proof stress, the electrical conductivity, and the elongation as claimed.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841